UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-2143



In Re: RANDY     LEE   HAMMITT;   SANDRA    MARIE
HAMMITT,

                                                          Petitioners.



        On Petition for Writ of Prohibition and Mandamus.
                         (CA-03-278-3-T)


Submitted:   November 19, 2003             Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randy Lee Hammitt, Sandra Marie Hammitt, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Randy Lee Hammitt and Sandra Marie Hammitt petition for a writ

of prohibition and mandamus.       They seek an order vacating any and

all pleadings in their pending forfeiture proceeding.

      Mandamus relief is available only when the petitioner has a

clear right to the relief sought.        See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic   remedy   and    should    only    be   used    in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).             The same

standards apply to writs of prohibition.            See generally In re

Braxton, 258 F.3d 250, 256 n.5 (4th Cir. 2001) (recognizing that

prohibition and mandamus are used interchangeably with respect to

writs).

      The relief sought by the Hammitts is not available by way of

mandamus or prohibition because they may appeal any adverse final

ruling in the forfeiture action. Accordingly, we deny the petition.

We   dispense   with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED


                                     2